Per Curiam.

It is well-settled that factual determinations are within the province of the Industrial Commission and may only be corrected by mandamus upon a showing of abuse of discretion. This principle is so well-established that only a few of the multitude of cases which so hold bear citation. See, e.g., State, ex rel. Allerton, v. Indus. Comm. (1982), 69 Ohio St. 2d 396, 397 [23 O.O.3d 358]; and State, ex rel. Haines, v. Indus. Comm. (1972), 29 Ohio St. 2d 15, 16 [58 O.O.2d 70]. We have also consistently adhered to the rule that where the record contains some evidence which supports the commission’s factual findings, those findings will not be disturbed. Again, extensive citation is not required. See, e.g., State, ex rel. Allerton, supra, at 397; State, ex rel. GF Business Equipment, Inc., v. Indus. Comm. (1981), 66 Ohio St. 2d 446 [20 O.O.3d 379]; and State, ex rel. Dodson, v. Indus. Comm. (1980), 62 Ohio St. 2d 408 [16 O.O.3d 439].
Here, the parties admit that the commission combined the five percent permanent partial disability referred to in Dr. Paloski’s report with a finding that there was a seventy-five percent permanent partial disability as a result of Hayes’ depressive neurosis to arrive at the eighty percent figure. At the outset, we agree with the court of appeals below when it stated:
“Where it is clear that an award is for permanent partial disability from two recognized conditions, there is no abuse of discretion in joining the awards to find a single percentage of permanent partial disability so long as the percentage applicable to each condition can be ascertained with certainty.”
Thus, if there is some evidence in the record to support both the five percent and seventy-five percent findings of permanent partial disability, it necessarily follows that the commission’s findings were not an abuse of discretion.
Three doctors evaluated Hayes’ psychological condition. Their reports can be summarized as follows:
1. Dr. Nissim Benado reported that Hayes’ psychological condition was a direct result of the industrial accident and that Hayes was sixty-five percent permanently partially disabled.
*882. Dr. Bernard Greenberg placed Hayes’ impairment at seventy to seventy-five percent, and described the disability as “long term.”
3. Dr. Michael Szauter diagnosed Hayes’ condition as depressive neurosis but declined to place a percentage on the degree of disability.
In performing their fact-finding duty, the commission evidently chose to accept the diagnosis of a permanent partial disability from Dr. Benado, the seventy-five percent figure of Dr. Greenberg’s report, and Dr. Szauter’s diagnosis that Hayes suffered from depressive neurosis. That being the case, we are satisfied that the commission did not abuse its discretion in concluding that Hayes suffered a seventy-five percent permanent partial disability as a result of depressive neurosis, there being some evidence to that effect.
Therefore, the crux of this case centers on the characterization of Dr. Paloski’s report and his determination that Hayes was suffering a five percent permanent partial disability under R.C. 4123.57(B). The employer contends that Dr. Paloski’s report indicates no conditions found that were not already compensated under R.C. 4123.57(C) for the fingers amputated and the loss of use of the right hand. On the other hand, both Hayes, and the commission maintain that Dr. Paloski found additional impairment above and beyond that which was previously awarded. Upon inspection of Dr. Paloski’s report, it is unclear whether the diagnosis of a five percent permanent partial disability was for new conditions caused by the hand injury, or for injuries already compensated. Clearly, Hayes may not recover a scheduled award under R.C. 4123.57(C) in addition to recovering a percentage of permanent partial disability under R.C. 4123.57(B). However, if the five percent permanent partial disability figure in Dr. Paloski’s report represents injuries in addition to those for which Hayes was already compensated, the five percent permanent partial disability award is allowable.
Therefore, the limited writ of mandamus will issue and require the Industrial Commission to state whether the figure in Dr. Paloski’s report represents additional physical impairment. If it is determined that Dr. Paloski’s diagnosis represents additional disability, the commission’s finding of eighty percent permanent partial disability will not be deemed to be an abuse of discretion.
Accordingly, the judgment of the court of appeals is affirmed.

Judgment affirmed.

Celebrezze, C.J., W. Brown, Sweeney and Locher, JJ., concur.